DETAILED ACTION
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 6-12, 14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 2013/0324069 A1 in view of Scanlan et al. US 7,633,765 B1.
Regarding claims 3, 4, 9 and 10, Chen discloses:
An apparatus (Fig. 3R), comprising:
a platform (20) having an upper surface and a lower surface opposite the upper surface and having a ground plane (30) therebetween;
a first microelectronic device (36) coupled to the upper surface of the platform;
an interference shielding region surrounding the microelectronic device including wire bond wires (51) coupled through the upper surface down to the ground plane with upper ends of the wire bond wires above an upper surface of the first microelectronic device; and
a conductive layer (71) coupled to at least a subset of the upper ends of the wire bond wires to at least cover the interference shielding region.
Chen does not disclose:
a conductive mesh layer.
Scanlan discloses a patent from a similar field of endeavor in which:
a conductive mesh layer (40) (Fig. 3A).

(claim 4) a trace (Chen; Fig. 1B, 7).
Regarding claim 14, Chen discloses:
 A method (Figs. 3A-3R), comprising:
obtaining a platform (20) having an upper surface and a lower surface opposite the upper surface and having a ground plane (30) therebetween;
coupling a first microelectronic device (36) to the upper surface of the platform;
forming an interference shielding region surrounding the microelectronic device including coupling wire bond wires (51) through the upper surface down to the ground plane at a pitch and extending away from the upper surface with upper ends of the wire bond wires extending above an upper surface of the first microelectronic device;
coupling a second microelectronic device (43) to the upper surface of the platform outside of the interference shielding region (para 0080); and
depositing a molding layer (59) over the upper surface of the platform.
forming a conductive layer (71) coupling to at least a subset of the upper ends of the wire bond wires for electrical conductivity to at least cover the interference shielding region.
Chen does not disclose:
Scanlan discloses a patent from a similar field of endeavor in which:
a conductive mesh layer (40) (Fig. 3A).
It would have been obvious to one skilled in the art to employ the conductive mesh layer of Scanlan as a replacement from the conductive layer of Chen in order to reduce separation and required metal to improve the plating process. Further, such configurations of the 
Regarding claims 6-8 and 17, although Chen does not specifically disclose “(claim 6) wherein the wire bond wires have a pitch selected to prevent passage of signals in a frequency range; (claim 7) wherein the pitch is for interference suppression to protect the first microelectronic device from a second microelectronic device; (claim 8) wherein the pitch is for interference suppression to protect a second microelectronic device from the first microelectronic device; and (claim 17) wherein the pitch is selected to isolate the first or the second microelectronic device from signals in a certain frequency range”, Chen discusses, in paras 0079-0080, the desire to reduce RF signals and noise based on device arrangements and perimeter configurations. As a result, it would have been obvious to one skilled in the art to employ pitch requirements when determining the desired noise reduction in consideration of the different layout requirement options.
Regarding claims 11, 12, 18 and 19, Chen discloses:
(claims 11 and 18) wherein: the wire bond wires define a perimeter for the interference shielding region (Chen; Fig. 3J1 para 0080); and a perimeter of the conductive mesh layer (Scanlan; Fig. 3A, 40) overhangs the perimeter of the wire bond wires; (claims 12 and 19) wherein the perimeter of the conductive mesh layer (Scanlan; Fig. 3A, 40) overhangs the perimeter of the wire bond wires in all directions toward edges of a packaged part having the first microelectronic device and the second microelectronic device (Chen; Fig. 3J1). 
Although Chen/Scanlan do not specifically disclose “by at least one-half of a height of the wire bond wires” and “by at least the height of the wire bond wires”, it would have been obvious to one skilled in the art to determine the claimed requirements since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen/Scanlan, as applied to claim 12 above, in view of Heppner et al. US 2018/0166363 A1.
Regarding claim 13, Chen/Scanlan do not disclose:
wherein the first microelectronic device includes a die stack.
Heppner discloses a publication from a similar field of endeavor in which:
wherein the first microelectronic device includes a die stack (Fig. 7B; 715 and 716).
It would have been obvious to one skilled in the art to employ the die stack arrangement of of Heppner as the first microelectronic device of Chen/Scanlan in order to increase functionality of the semiconductor package device as required while minimizing package size. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen/Scanlan, as applied to claim 14 above, in view of Convert et al. US 9,508,658 B1.
Regarding claim 15, Chen/Scanlan do not disclose:
further comprising forming a trace extending from the interference shielding region along the upper surface of the platform between neighboring ones of the wire bond wires interconnecting the first microelectronic device and the second microelectronic device.
Convert discloses patent from a similar field of endeavor in which:
further comprising forming a trace (114) extending from the interference shielding region along the upper surface of the platform between neighboring ones of the wire bond wires interconnecting the first microelectronic device (104) and the second microelectronic device (106).
It would have been obvious to one skilled in the art to employ the trace feature taught by Convert within the structure of Chen/Scanlan in order to provide interconnection to neighboring chips while maintaining desired noise reduction.


Allowable Subject Matter
Claims 5 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art fails to teach or clearly suggest the limitations of claim 16 stating “forming a hole in the conductive mesh layer having a conductive pad therein of the conductive mesh layer not in direct contact with a remainder of the conductive mesh layer”. In light of these limitations in the disclosure amongst others, the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.

Claims 1 and 2 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations of claim 1 stating “the conductive layer having at least one conductive pad that is discontinuous from the remainder of the conductive layer”. In light of these limitations in the disclosure amongst others, the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894